Citation Nr: 9924836	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-25 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether S.C.S. may be recognized as the child of the veteran 
for apportionment of monetary benefits by the Department of 
Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and K.W.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran, who is incompetent for VA benefit purposes, had 
active duty from May 1977 to June 1978.  The appellant's two 
marriages to the veteran have been dissolved by courts of 
competent jurisdiction, after motions brought by the 
veteran's guardian, M.S.G.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a February 1996 administrative 
decision of the Denver, Colorado, VA Regional Office (RO).  
In that decision, the RO found that insufficient evidence had 
been proffered by the appellant to recognize her child, 
S.C.S., as the child of the veteran.

As a preliminary matter, the Board notes that during an April 
1997 personal hearing, the appellant was advised by the 
hearing officer that she was required to submit "new and 
material" evidence that was sufficient to warrant the 
reopening of her claim.  The hearing officer was apparently 
proceeding upon the belief that because a prior adjudication 
had been accomplished terminating apportioned benefits for 
the appellant's other two children (then recognized as the 
veteran's stepchildren), the appellant would have to reopen 
her claim pursuant to 38 U.S.C.A. §§ 5108, 7105(c) and 38 
C.F.R. §§ 3.156(a), 20.302(a).    

Examination of the claims folder reveals that prior to her 
current claim, the appellant has not requested apportionment 
specifically for the child, S.C.S.  Examination of the 
Statements of the Case in this matter have revealed that the 
appellant has been sufficiently advised of the applicable law 
relative to the recognition of children for the apportionment 
of VA benefits, and that the appellant has consistently 
argued the merits of her claim, independent of the question 
of whether new and material evidence has been proffered.  The 
Board has therefore 
reviewed this claim on a de novo basis, without regard to the 
question of whether new and material evidence has been 
submitted to reopen her claim. 

The Board has considered whether the appellant has been given 
adequate information with regard to this appeal, if not, 
whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes, however, 
that the appellant has been accorded ample opportunity to 
fully present her claim, and any error by the RO in the 
adjudication of the claim on a broader basis that that 
applied by the Board could not be prejudicial.

The Board further notes that pursuant to her request, the 
appellant was scheduled for a Travel Board hearing in April 
1998, however she failed to appear.  The Board will therefore 
proceed to adjudicate the case.  See 38 C.F.R. § 20.702(d) 
(1998).  


FINDINGS OF FACT

1. The veteran is in receipt of a 100 percent disability 
rating for service-connected schizophrenia.  

2. Sufficient proof of the veteran's paternity of the child 
alleged by the appellant to have been fathered by him has 
not been presented; an apportionment of the veteran's VA 
compensation on behalf of this child in the appellant's 
custody is therefore not warranted.



CONCLUSION OF LAW

The criteria for entitlement to an apportionment of the 
veteran's compensation benefits on behalf of his alleged 
child S.C.S. are not met. 38 U.S.C.A. § 5307 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.210, 3.450, 3.451, 3.452 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By statement received in February 1996, the appellant 
requested an apportionment of the veteran's disability 
benefits on behalf of her child, S.C.S.  The appellant claims 
that S.C.S. is the natural child of the veteran, and that she 
and the veteran have been and continued to be married.

The law provides for an apportionment of a veteran's pension 
benefits on behalf of his children if the children are not in 
his custody. 38 U.S.C.A. § 5307 (West 1991). Under VA 
regulations, all or any part of a veteran's pension or 
compensation may be apportioned if his children are not 
residing with him and he is not reasonably discharging his 
responsibility for the children's support. 38 C.F.R. § 
3.450(a) (1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999);   Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the veteran's claims 
folder would be helpful to an understanding of the Board's 
decision.

Factual background

The veteran has been in receipt of a 100 percent disability 
evaluation for service- connected schizophrenia since a May 
1980 rating decision.  Because of this disability, he has 
been committed to the VA Medical Center at Fort Lyon, 
Colorado since November 1985.  

The record contains a photocopy of a birth certificate issued 
by the State of Georgia reflecting that on January [redacted], 
1991, S.C.S. was born to the appellant.  The veteran is identified 
as the father of the child.  The informant as listed on the 
birth certificate was the appellant.

The record reflects that the appellant and the veteran 
married in August 1989 in Colorado.  At that time as now, the 
veteran was under a State of Colorado Court appointed 
guardianship.  Having not consented to the marriage, the 
guardian, M.S.G., sought and obtained a dissolution of the 
marriage in a Colorado State Court in April 1990.    

The record also contains a certified copy of a License and 
Certificate for Marriage issued by the State of South 
Carolina.  It reflects that on November 7, 1989, the 
appellant and the veteran were married in Aiken County, South 
Carolina.

By statement received in November 1990 and submitted in 
conjunction with a claim to obtain apportionment of the 
veteran's benefits, the appellant notified VA that she was 
pregnant with the veteran's child.  As she had done 
previously, the appellant informed VA that her then current 
address was in Augusta, Georgia.  The Board notes in this 
regard that a report of contact memorandum generated the 
previous month indicated that the veteran was "still" a 
patient of the VA Medical Center at Fort Lyon, Colorado.  

By administrative decision dated in January 1991, the 
appellant was granted an apportionment of the veteran's 
compensation benefits, effective October 1990.  Later that 
month, M.S.G. notified VA that she was contesting the South 
Carolina marriage of the veteran and the appellant.  In part, 
M.S.G. averred that the appellant and the veteran were not 
legally married, and that the appellant had wrongfully 
removed the veteran from Colorado to South Carolina to 
contract the marriage.   

A copy of the petition filed by M.S.G. to dissolve the South 
Carolina marriage is of record.  Besides reiterating the 
allegations raised in M.S.G.'s January 1991 letter, it 
reflects that M.S.G. averred that following the South 
Carolina marriage, the appellant took the veteran to a VA 
hospital in Georgia where she left him.  Further, the 
petition requests that the Court order the appellant, the 
veteran, and the minor child of the appellant to submit to 
blood tests necessary to determine the paternity of the 
child.  

At a March 1991 hearing before a hearing officer at the RO, 
M.S.G. testified in substance that she believed the appellant 
was seeking to take advantage of the veteran by obtaining his 
compensation benefits.  M.S.G. further stated that in March 
1990, during the weekend prior to the time of the Colorado 
court proceeding relative to the annulment of the first 
marriage, she was contacted by the VA Medical Center in Fort 
Lyon.  Her consent was then sought for a pass for the veteran 
to leave the hospital to visit the appellant.  M.S.G. 
recalled that she said "absolutely not."  She added that at 
the time of the hearing, she personally saw the veteran being 
brought from the VA Medical Center to the court house 
accompanied by a social worker and an attendant.  She stated 
that these persons were with the veteran and brought him back 
to the VA Medical Center that day.  See hearing transcript, 
page 9.

Following the March 1991 hearing, the apportionment of the 
veteran's disability payments to the appellant and two minor 
children were continued by the hearing officer on the basis 
that there had then been no dissolution of the marriage 
between the veteran and the appellant.  

In May 1991, the marriage of the appellant and the veteran as 
contracted in South Carolina was dissolved.  A copy of the 
court's order of dissolution is of record.  Besides the 
dissolution, it also reflects that the motion of the 
petitioner, the veteran's guardian, was granted with regard 
to the taking of a blood test to establish paternity of the 
child.   

In a December 1991 letter, J.H., M.D., a staff psychiatrist 
at the Fort Lyon, Colorado VA Medical Center stated that the 
veteran was "one of the most exploitable patients" he had 
observed, and that to the best of his knowledge, the veteran 
had only been with his wife on two to three occasions.  Dr. 
H. stated that the veteran had informed him that his wife was 
only "after his money."  

The veteran was interviewed by a VA field examiner in 
December 1991.  He stated that he had never been with the 
appellant "long enough to make a baby."  He stated that he 
had not had sexual intercourse with the appellant.  He added 
that although he had slept in the same bed with the appellant 
during his journey to Georgia, they did not have sexual 
intercourse.  

The appellant was interviewed, and in part stated that she 
was unaware of the "divorce" between her and the veteran, 
and that although her attorney had informed her of the 
court's order for blood testing, she had no further 
information as to the conduct of such tests.  

The field examiner also interviewed M.S.G.  She reported that 
she would direct the veteran to have a blood test as soon as 
one were accomplished for the appellant's child.  

The field examiner also reported that she had reviewed the 
records of the Fort Lyon VA Medical Center, and that they 
showed the veteran to have been in the facility throughout 
the period of time in question.  The investigator concluded 
that the appellant's child was not fathered by the veteran.  

By administrative decision dated in January 1992, 
apportionment of the veteran's compensation benefits to the 
appellant for the care of the child was denied. 

In March 1993, a copy of metabolic disease screening report 
was received by the RO.  It is dated January 30, 1991 and 
pertains to "Baby Girl S."  By letters dated in April and 
June 1993, the appellant was informed that her recent 
submission was not sufficient to establish paternity of the 
child.  

In February 1997, the appellant and K.W. testified at a 
personal hearing at the RO.  In substance, K.W. stated that 
he had been with the appellant when she visited "her 
husband" in Colorado in December 1989 and in March 1990.  He 
stated that he knew that the appellant was with "her 
husband" at these times.  

The appellant stated that she and S.C.S. had undergone blood 
testing for "Child Support" purposes, and the veteran had 
undergone blood testing at a VA hospital in Augusta, Georgia 
about a year previously.  However, as to the veteran's 
testing, she stated that the veteran's blood testing was 
accomplished in Colorado, and that she was not certain 
whether it was in fact a paternity test or one accomplished 
in the regular course of "routine blood work."

Relevant law and regulations

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by State laws together 
with evidence of birth as outlined in 38 C.F.R. § 3.209.  
Where the legitimacy of a child is not a factor, evidence to 
establish legitimacy will not be required: Provided, that, 
evidence is on file which meets the requirements of paragraph 
(b) of this section sufficient to warrant recognition of the 
relationship of the child without regard to legitimacy. 38 
C.F.R. § 3.210(a).

In determining paternity of a child, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) An acknowledgment in writing signed by him; or (2) 
Evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) Any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as: (i) A copy of the public record of birth 
or church record of baptism, showing that the veteran was the 
informant and was named as parent of the child; or (ii) 
Statements of persons who know that the veteran accepted the 
child as his; or (iii) Information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child. 38 C.F.R. § 3.210(b).

Analysis

The Board has found that the appellant has submitted a well-
grounded claim.  This is based upon the recognition that her 
proffered factual account, when presumed credible, see King, 
would suggest that the veteran is the father of S.C.S.  
However, having found that the claim is well-grounded does 
not end the Board's inquiry.  

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the adjudication of a claim, the Board must assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole, and the limited King 
presumption of credibility does not survive. Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  

Having carefully reviewed all evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that S.C.S. is the natural child of the veteran.  

The Board first notes that there is no indication of record 
to suggest that the veteran has ever acknowledged orally or 
in writing that he is the father of S.C.S.  Indeed, the 
veteran has specifically denied having fathered the child, 
and has further been heard by Dr. J.H. to attribute to the 
appellant an intent to use their marriage solely to obtain 
compensation benefits.  The Board emphasizes that it has not 
barred the Dr. J.H.'s report from its consideration as what 
may be described in legal parlance as "hearsay."  Formal 
rules of evidence do not apply before the Board, and there is 
a significant difference between the preliminary question of 
the admissibility of evidence and its probative value.  See 
Flynn v. Brown, 6 Vet. App. 500, 503 (1994). 

Given this critical distinction, the Board places great 
probative value upon the physician's report.  The tenor of 
his report makes clear that he is greatly concerned about the 
veteran's welfare, and there is no evidence in the record to 
suggest that the physician has a motive to falsify this 
report.  The evidence of record indicates that the appellant, 
on the other hand, appears to be interested in securing the 
veteran's VA benefits and has demonstrated little if any 
interest in the veteran aside from as a potential channel of 
monetary funds from the United States government.

The Board notes that the veteran was and is, according to his 
VA physician, in an "extreme psychotic condition " and was  
and is "incapable of entering into a marital contract."  
The evidence in essence indicates that the appellant spirited 
the veteran out of the hospital solely for the purpose of 
getting married.  There is no credible evidence that the two 
lived together as husband and wife.
The Board places great weight on the fact that the veteran 
has been confined to a VA medical facility since 1985, 
specifically during the ten months before the birth of the 
child.  The veteran's guardian, who would be in a position to 
know, was the informant.  The VA field examiner's report 
makes it clear that under the circumstances presented in this 
case, the alleged paternity of the veteran would be an 
impossibility.  

Further, the Board concludes that the naming of the veteran 
as the father of S.C.S. on the birth certificate by the 
appellant does not suffice to establish paternity.  The fact 
that such information was recorded by a state official does 
not make it any more credible than any other statement of the 
appellant.  Cf. Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ 
a medical diagnosis "can be no better than the facts alleged 
by the appellant."].

The Board has reviewed the provisions of 38 C.F.R. 
§ 3.210(b), concerning child's relationship, and finds that 
the criteria contained therein have not been met by the 
appellant.  Specifically, the veteran has not acknowledged 
the child as his and has indeed denied ever having had sexual 
relations with the appellant.  The veteran was not the 
informant with respect to the birth certificate.  See 
38 C.F.R.§ 3.210(b)(3)(i).  

The Board has also considered whether a remand of this matter 
should be directed in order to direct blood testing of the 
parties in question.  However,  having examined all of the 
evidence of record, the Board is of the opinion that no 
further inquiry is warranted.  The appellant's sole 
submission is the useless routine diagnostic testing that was 
accomplished of S.C.S shortly after her birth in January 
1991.  The appellant was specifically advised on at least two 
occasions that the results of this test were insufficient to 
establish paternity, and she made no response or other 
apparent effort to provide substantiating evidence.  The 
Court has made it clear that a claimant cannot sit idly by 
when he or she has the capability to provide needed evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, the appellant's presentation does not suggest that 
other evidence presently exists which would support her 
claim.  VA's duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994). As the Court has stated: "VA's 
. . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In short, the only evidence that would support the 
appellant's assertion that the veteran is the father of 
S.C.S. is her unsupported allegation to that effect, which is 
contradicted by the veteran, his guardian, his VA 
psychiatrist, time and circumstance.  The VA field examiner's 
report, which summarized much of the evidence discussed above 
and concluded that the veteran could not be the father of the 
child, is also contrary to the appellant's claim.  Having 
examined all relevant lay and medical evidence of record, the 
Board finds that the preponderance of the evidence is clearly 
against the claim, and it is denied.


ORDER

Recognition of S.C.S. as the veteran's child for VA 
apportionment purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  As is noted above, in the January 1992 decision, apportionment of the veteran's 
benefits in favor of two step-children (those of the appellant by a prior union) was 
also terminated.  

